In an action by plaintiff to recover the sum of $576.78 awarded to him by court order in -a prior foreclosure action in the Supreme Court, such award having been made to him as the duly appointed receiver in such foreclosure action, for his disbursements and fees and for the disbursements and fees of his attorney therein, the defendant appeals: (1) from an order of the Supreme Court, Westchester County, dated December 26, 1961, which denied his cross motion for summary judgment dismissing the complaint, and which granted plaintiff’s motion for summary judgment striking out the answer and directing the entry of judgment; and (2) from the judgment entered December 28, 1961, upon said order, in favor of the plaintiff. Order and judgment affirmed, with $10 costs and disbursements. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hill, JJ., concur.